Citation Nr: 0107921	
Decision Date: 03/16/01    Archive Date: 03/21/01

DOCKET NO.  00-03 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Winston-Salem, North Carolina


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved death pension benefits in the amount of $4,400.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel


INTRODUCTION

The veteran had active service from June 1944 to January 
1946.  He died in July 1983; the appellant is his widow.  
This appeal arises from a July 1999 decision of the Committee 
on Waivers and Compromises (Committee) of the Winston-Salem, 
North Carolina RO.

The Board notes that the appellant was scheduled for a 
hearing before the Board at the RO in February 2001; however, 
she failed to report to the hearing.


REMAND

The evidence of record shows that by letter dated in August 
1994, the appellant was awarded death pension benefits, 
effective in June 1994, on the basis that her countable 
income did not exceed the maximum annual limit.  By a letter 
dated in January 1999, the RO notified the appellant that her 
death pension benefits were retroactively adjusted, effective 
April 1, 1996, on the basis that her countable income was 
actually more than what the RO was originally led to believe.  
In a statement received in April 1999, the appellant 
requested a waiver of recovery of the indebtedness charged 
and the matter was thereby referred to the Committee for 
further action.

The Board notes that a July 1999 decision by the Committee 
denied the appellant's claim for waiver of recovery of an 
overpayment in the amount of $4,400.  The Committee found no 
fraud, misrepresentation, or bad faith on the part of the 
appellant, but found that the appellant was at fault in the 
creation of the debt and that failure to collect the debt 
would result in unjust enrichment to the appellant.  The 
February 2000 Statement of the Case apparently did not take 
the Committee decision into consideration, finding, 
"[w]aiver of denial of the overpayment based on bad faith 
remains denied."

The United States Court of Appeals for Veterans Claims has 
held that the Board must make a determination as to the 
adequacy of the record.  Littke v. Derwinski, 1 Vet. App. 90 
(1990).  The Board finds that the RO must clarify under what 
basis the appellant's request for waiver was denied, that is, 
either under the equity and good conscience standard which 
contemplates several elements to include fault and unjust 
enrichment, or under one of the elements that automatically 
precludes the granting of waiver-fraud, misrepresentation, or 
bad faith.

In addition, the record shows that the appellant has not 
submitted a financial status report since submitting her 
request for a waiver in 1999.  It would be useful to obtain a 
current financial status report in this case.

Under the circumstances of this case, further assistance is 
required. Accordingly, the case is REMANDED to the RO for the 
following action:

1.  The RO should request that the 
appellant provide a current financial 
status report listing all monthly income, 
monthly expenses, and assets.  Once 
obtained, all documentation should be 
associated with the claims folder.

2.  Thereafter, the claim should be 
reviewed by the RO's Committee on 
Waivers.  If it is determined that the 
claim should be denied, it should be 
specifically stated for the record 
whether the basis for the denial was a 
finding of fraud, misrepresentation or 
bad faith or whether the denial was based 
on the equity and good conscience 
standard.  A supplemental statement of 
the case (SSOC) that accurately reflects 
the reasons for the decision and contains 
a recitation of the applicable laws and 
regulations insofar as claims for waiver 
of recovery of overpayments are 
concerned, to include 38 U.S.C.A. § 5302 
and 38 C.F.R. § 1.965, should then be 
provided to the appellant.  The appellant 
should be given the opportunity to 
respond to the SSOC.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




